Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16140971 filed on 09/25/2018.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 1/11/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9-10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2010/0052077).
Regarding independent claim 1, Hsu et al. teach an integrated circuit comprising:
a gate stack including a ferroelectric layer (Fig. 2, element 214, paragraph 0028 discloses hafnium oxide), an interfacial oxide layer  (Fig. 2, element 216, paragraph 
wherein the ferroelectric layer includes ferroelectric material (Fig. 2, element 214, paragraph 0028 discloses hafnium oxide); 
first and second gate spacers (Fig. 2, element 220) adjacent to respective sides of the gate stack; 
a base layer (Fig. 2, portion of substrate 204 below gate considered as channel region) below the gate stack and comprising a semiconductor material (paragraph 0024),
wherein the ferroelectric layer is between the base layer and the interfacial oxide layer (Fig. 2); and 
a source region and a drain region (Fig. 2, element 208) to both sides of the gate stack.
Regarding claim 5, Hsu et al. teach wherein material of the source and drain regions is n-type doped (paragraph 0026).
Regarding claim 6, Hsu et al. teach wherein the ferroelectric material includes at least one of BaTiO.sub.3, PbTiO.sub.3, KNbO.sub.3, LiTaO.sub.3, BiFeO.sub.3, BaSrTiO.sub.3, ZrO.sub.2, HfZrO.sub.2, HfAlO.sub.2, HfO.sub.2, and ZiTrO.sub.2 (paragraph 0028).
Regarding claim 7, Hsu et al. teach wherein the ferroelectric layer has a thickness between 1 nm to 4 nm (paragraph 0018).
Regarding claim 9, Hsu et al. teach wherein the interfacial oxide layer includes a low-k dielectric material (paragraph 0030 discloses oxide which is known in the art to comprise of silicon oxide).
Regarding claim 10, Hsu et al. teach wherein the interfacial oxide layer includes oxygen and at least one of silicon, aluminum, zirconium, hafnium, lanthanum, and tantalum (paragraph 0030 discloses oxide which is known in the art to comprise of silicon oxide).
Regarding claim 13, Hsu et al. teach wherein the gate stack, source region, the drain region are part of a planar transistor (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2010/0052077) in view of Then et al. (US 2016/0204207).
Regarding claim 2, Hsu et al. teach the base layer.
Hsu et al. do not explicitly teach wherein the base layer includes group III-V semiconductor material.
Then et al. teach a GaN channel (base layer) 206 in paragraph 0027.

	Regarding claim 3, Hsu et al. modified by Then et al. teach wherein the base layer includes gallium and nitrogen (paragraph 0027). 
	Regarding claim 4, Hsu et al. modified by Then et al. teach wherein the source and drain regions both include indium and nitrogen (paragraph 0027).
Claim 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2010/0052077) in view of Chen et al. (US 2019/0326281).
Regarding claim 8, Hsu et al. teach all of the limitations as discussed above.
Hsu et al. do not explicitly teach wherein the ferroelectric layer is between the gate electrode and each of the first and second spacers. 
Chen et al. teach U shaped gate dielectric (Fig. 3F, element 314) wherein the gate dielectric is between the gate electrode (Fig. 3F, element 340) and each of the first and second spacers (Fig. 3F, element 212c).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Hsu et al. according to the teachings of Chen et al. with the motivation to provide reduced capacitance.
Regarding claim 12, Hsu et al. teach all of the limitations as discussed above.
Hsu et al. do not explicitly teach wherein the interfacial oxide layer is between the gate electrode and each of the first and second spacers. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Hsu et al. according to the teachings of Chen et al. with the motivation to provide reduced capacitance.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2010/0052077) in view of Wang (US 2018/0166576).
Regarding claim 11, Hsu et al. teach all of the limitations as discussed above.
Hsu et al. do not explicitly teach wherein the interfacial oxide layer has a thickness between 0.5 nm to 3 nm.
Wang teaches an oxide dielectric layer with 2-6 nm thickness. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2010/0052077) in view of Wu et al. (US 2018/0366472).
Regarding claim 14, Hsu et al. teach all of the limitations as discussed above.
Hsu et al. do not explicitly teach wherein the gate stack, source region, the drain region are part of a non-planar transistor.
Wu et al. teach a gate-all-around transistor structure (paragraph 0083).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Hsu et al. according to the teachings of Wu et al. with the motivation to reduce device size (paragraph 0083).
Regarding claim 15, Hsu et al. teach all of the limitations as discussed above.
Hsu et al. do not explicitly teach wherein the transistor configuration includes a gate-all-around configuration.
Wu et al. teach a gate-all-around transistor structure (paragraph 0083).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Hsu et al. according to the teachings of Wu et al. with the motivation to reduce device size (paragraph 0083).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813